IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

H. C., FATHER OF K. J. C.,            NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3922

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed December 2, 2016.

An appeal from the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

Gregory P. Farrar, Pensacola, for Appellant.

Dwight O. Slater, Appellate Counsel, Children’s Legal Services, Department of
Children & Families, Tallahassee, Kelley Schaeffer, Appellate Counsel, Guardian
Ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.